Case: 20-50588      Document: 00515851551         Page: 1     Date Filed: 05/06/2021




              United States Court of Appeals
                   for the Fifth Circuit
                                                                        United States Court of Appeals
                                                                                 Fifth Circuit

                                                                               FILED
                                                                            May 6, 2021
                                  No. 20-50588                            Lyle W. Cayce
                               Conference Calendar                             Clerk



   United States of America,

                                                              Plaintiff—Appellee,

                                       versus

   Spencer Duran Riley,

                                                           Defendant—Appellant.


                   Appeal from the United States District Court
                        for the Western District of Texas
                             USDC No. 6:03-CR-38-5


   Before Dennis, Costa, and Engelhardt, Circuit Judges.
   Per Curiam:*
          The Federal Public Defender appointed to represent Spencer Duran
   Riley has moved for leave to withdraw and has filed a brief in accordance with
   Anders v. California, 386 U.S. 738 (1967), and United States v. Flores, 632 F.3d
   229 (5th Cir. 2011). Riley has filed a response. We have reviewed counsel’s


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-50588     Document: 00515851551         Page: 2   Date Filed: 05/06/2021




                                  No. 20-50588


   brief and the relevant portions of the record reflected therein, as well as
   Riley’s response. We concur with counsel’s assessment that the appeal
   presents no nonfrivolous issue for appellate review. Accordingly, counsel’s
   motion for leave to withdraw is GRANTED, counsel is excused from
   further responsibilities herein, and the appeal is DISMISSED. See 5th
   Cir. R. 42.2.




                                       2